Exhibit 10.31

SEVERANCE AND CHANGE IN CONTROL AGREEMENT

This Severance and Change in Control Agreement (the “Agreement”) is entered into
by and between [name] (the “Executive”) and Energous Corporation, a Delaware
corporation (the “Company”), on [date], and is effective [date] (the “Effective
Date”).

1.    Term of Agreement.

Except to the extent renewed as set forth in this Section 1, this Agreement
shall terminate the earlier of the third (3rd) anniversary of the Effective Date
(the “Expiration Date”) or the date the Executive’s employment with the Company
terminates for a reason other than a CIC Qualifying Termination; provided,
however, if a definitive agreement relating to a Change in Control has been
signed by the Company on or before Expiration Date, then this Agreement shall
remain in effect through the earlier of:

(a)    The date the Executive’s employment with the Company terminates for a
reason other than a CIC Qualifying Termination, or

(b)    The date the Company has met all of its obligations under this Agreement
following a termination of the Executive’s employment with the Company due to a
CIC Qualifying Termination.

This Agreement shall renew automatically and continue in effect for three
(3) year periods measured from the initial Expiration Date, unless the Company
provides Executive notice of non-renewal at least three (3) months prior to the
date on which this Agreement would otherwise renew. For the avoidance of doubt,
and notwithstanding anything to the contrary in Section 2 or 3 below, the
Company’s non-renewal of this Agreement shall not constitute a Qualifying
Termination or a CIC Qualifying Termination, as applicable.

2.    Termination upon a Qualifying Termination other than a CIC Qualifying
Termination. In the event of a Qualifying Termination that is not a CIC
Qualifying Termination, notwithstanding any rights or benefits the Executive is
eligible to receive under any other applicable plan, employment agreement, or
similar contract with the Company, the terms of this Agreement shall represent
the sole rights and benefits the Executive is eligible to receive as a result of
the Qualifying Termination. If the Executive is subject to a Qualifying
Termination, then, subject to Sections 4, 8, and 9 below, Executive will be
entitled to the following benefits:

(a)    Severance Benefits. The Company shall pay the Executive (1) [    ] months
of Executive’s monthly base salary (at the rate in effect immediately prior to
the actions that resulted in the Qualifying Termination) (2) an amount equal to
[x%] of the Executive’s target bonus, plus (3) if agreed to by the Compensation
Committee at the time of the Qualifying Termination, a discretionary bonus for
the year in which the Qualifying Termination occurs (together, such salary and
bonus payments, the “Severance”). The Executive will receive the Severance in a
cash lump-sum in accordance with the Company’s standard payroll procedures which
will be made on the first business day occurring after the sixtieth (60th) day
following the Separation, provided that the Release Conditions have been
satisfied.



--------------------------------------------------------------------------------

(b)    Equity. Except to the extent prohibited by Section 409A of the Code: (a)
[[x%]/[none]] of the Executive’s then-outstanding unvested Equity Awards (as
defined below) that vest upon satisfaction of performance criteria, shall
accelerate and become vested and (b) [[x%]/[none]] of the Executive’s
then-outstanding unvested Equity Awards, other than any Equity Awards that vest
upon satisfaction of performance criteria, shall accelerate and become vested.

(c)    Pay in Lieu of Continued Employee Benefits. If Executive timely elects
continued coverage under the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended (“COBRA”), the Company or its successor shall pay the full
amount of Executive’s COBRA premiums on behalf of the Executive for the
Executive’s continued coverage under the Company’s health, dental and vision
plans, including coverage for the Executive’s eligible dependents, for the
[        ] month period following the Executive’s Separation or, if earlier,
until Executive is eligible to be covered under another substantially equivalent
medical insurance plan by a subsequent employer. Notwithstanding the foregoing,
if the Company, in its sole discretion, determines that it cannot provide the
foregoing subsidy of COBRA coverage without potentially violating or causing the
Company to incur additional expense as a result of noncompliance with applicable
law (including, without limitation, Section 2716 of the Public Health Service
Act), the Company instead shall provide to Executive a taxable monthly payment
in an amount equal to the monthly COBRA premium that Executive would be required
to pay to continue the group health coverage in effect on the date of the
Separation (which amount shall be based on the premium for the first month of
COBRA coverage), which payments shall be made regardless of whether Executive
elects COBRA continuation coverage, shall commence on the later of (i) the first
day of the month following the month in which Executive experiences a Separation
and (ii) the effective date of the Company’s determination of violation of
applicable law, and shall end on the earlier of (x) the effective date on which
Executive becomes covered by a health, dental or vision insurance plan of a
subsequent employer, and (y) the last day of the period [        ] months after
the Separation, provided that, any taxable payments under Section 2(c) will not
be paid before the first business day occurring after the sixtieth (60th) day
following the Separation and, once they commence, will include any unpaid
amounts accrued from the date of Executive’s Separation (to the extent not
otherwise satisfied with continuation coverage). However, if the period
comprising the sum of the sixty (60)-day period described in the preceding
sentence and the ten (10)-day period described in Section 6(e)(3) below spans
two calendar years, then the payments which constitute deferred compensation
subject to Section 409A will not in any case be paid in the first calendar year.
Executive shall have no right to an additional gross-up payment to account for
the fact that such COBRA premium amounts are paid on an after-tax basis.

(d)    General Release. Any other provision of this Agreement notwithstanding,
the benefits under Section 2 shall not apply unless the Executive (i) has
executed a general release (in substantially the form attached hereto as Exhibit
A) of all known and unknown claims that the Executive may then have against the
Company or persons affiliated with the Company and such release has become
effective and (ii) has agreed not to prosecute any legal action or other
proceeding based upon any of such claims. The release must be in the form
prescribed by the Company, without alterations (this document effecting the
foregoing, the “Release”). The Company will deliver the form of Release to the
Executive within thirty (30) days after the Executive’s Separation. The
Executive must execute and return the Release within the time period specified
in the form, and in all events within sixty (60) days following the termination
event described in Section 2, as applicable.

 

2



--------------------------------------------------------------------------------

3.    CIC Qualifying Termination. In the event of a CIC Qualifying Termination,
notwithstanding any rights or benefits the Executive is eligible to receive
under any other applicable plan, employment agreement, or similar contract with
the Company, the terms of this Agreement shall represent the sole rights and
benefits the Executive is eligible to receive as a result of the CIC Qualifying
Termination. For the avoidance of doubt, the Executive can only receive the
payments below upon a CIC Qualifying Termination and in such event will not be
eligible to receive any of the payments or benefits set forth in Section 2. If
the Executive is subject to a CIC Qualifying Termination, then, subject to
Sections 4, 8, and 9 below, Executive will be entitled to the following
benefits:

(a)    CIC Severance Benefits. The Company shall pay the Executive: (1)
[        ] months of the Executive’s monthly base salary (at the rate in effect
immediately prior to the actions that resulted in the CIC Qualifying
Termination), (2) an amount equal to [        ] of the Executive’s target bonus,
plus (3) a prorated bonus for the year in which such CIC Qualifying Termination
occurs (based on the target bonus for such year) (together, such salary and
bonus payments the “CIC Severance”). The Executive will receive the CIC
Severance in a cash lump-sum in accordance with the Company’s standard payroll
procedures which will be made on the first business day occurring after the
sixtieth (60th) day following the Separation, provided that the Release
Conditions have been satisfied.

(b)    Equity. Each of Executive’s then-outstanding unvested Equity Awards,
including awards that would otherwise vest only upon satisfaction of performance
criteria, shall accelerate and become vested and exercisable with respect to
100% of the then unvested shares subject to all Equity Awards, except to the
extent prohibited by Section 409A of the Code. “Equity Awards” means all options
to purchase shares of Company common stock, as well as any and all other
stock-based awards granted to the Executive, including but not limited to stock
bonus awards, restricted stock, restricted stock units or stock appreciation
rights. The accelerated vesting described above shall be effective as of the
Separation. In the event an Equity Award eligible for acceleration is subject to
performance metrics or factors, then the vesting acceleration provided for
herein shall be based on achievement of such performance award “at-target.”

(c)    Pay in Lieu of Continued Employee Benefits. If Executive timely elects
continued coverage under COBRA, the Company or its successor shall pay the full
amount of Executive’s COBRA premiums on behalf of the Executive for the
Executive’s continued coverage under the Company’s health, dental and vision
plans, including coverage for the Executive’s eligible dependents, for the
[        ] month period following the Executive’s Separation or, if earlier,
until Executive is eligible to be covered under another substantially equivalent
medical insurance plan by a subsequent employer. Notwithstanding the foregoing,
if the Company, in its sole discretion, determines that it cannot provide the
foregoing subsidy of COBRA coverage without potentially violating or causing the
Company to incur additional expense as a result of noncompliance with applicable
law (including, without limitation, Section 2716 of the Public Health Service
Act), the Company instead shall provide to Executive a taxable monthly payment
in an amount equal to the monthly COBRA premium that Executive would be required
to pay to continue the group health coverage in effect on the date of the

 

3



--------------------------------------------------------------------------------

Separation (which amount shall be based on the premium for the first month of
COBRA coverage), which payments shall be made regardless of whether Executive
elects COBRA continuation coverage, shall commence on the later of (i) the first
day of the month following the month in which Executive experiences a Separation
and (ii) the effective date of the Company’s determination of violation of
applicable law, and shall end on the earlier of (x) the effective date on which
Executive becomes covered by a health, dental or vision insurance plan of a
subsequent employer, and (y) the last day of the period [        ] months after
the Separation, provided that, any taxable payments under Section 3(c) will not
be paid before the first business day occurring after the sixtieth (60th) day
following the Separation and, once they commence, will include any unpaid
amounts accrued from the date of Executive’s Separation (to the extent not
otherwise satisfied with continuation coverage). However, if the period
comprising the sum of the sixty (60)-day period described in the preceding
sentence and the ten (10)-day period described in Section 6(e)(3) below spans
two calendar years, then the payments which constitute deferred compensation
subject to Section 409A will not in any case be paid in the first calendar year.
Executive shall have no right to an additional gross-up payment to account for
the fact that such COBRA premium amounts are paid on an after-tax basis.

(d)    General Release. Any other provision of this Agreement notwithstanding,
the benefits under Section 3 shall not apply unless the Executive (i) has
executed the Release (in substantially the form attached hereto as Exhibit A) of
all known and unknown claims that the Executive may then have against the
Company or persons affiliated with the Company and such release has become
effective and (ii) has agreed not to prosecute any legal action or other
proceeding based upon any of such claims. The Release must be in the form
prescribed by the Company, without alterations. The Company will deliver the
form of Release to the Executive within thirty (30) days after the Executive’s
Separation. The Executive must execute and return the Release within the time
period specified in the form, and in all events within sixty (60) days following
the termination event described in Section 3, as applicable.

4.    Accrued Compensation and Benefits. Notwithstanding anything to the
contrary in Section 2 or 3 above, in connection with any termination of
employment (whether or not a Qualifying Termination or a CIC Qualifying
Termination), the Company shall pay Executive’s earned but unpaid base salary
and other vested but unpaid cash entitlements for the period through and
including the termination of employment, including unused earned vacation pay
and unreimbursed documented business expenses incurred by Executive through and
including the date of termination (collectively “Accrued Compensation and
Expenses”), as required by law and the applicable Company plan or policy. In
addition, Executive shall be entitled to any other vested benefits earned by
Executive for the period through and including the termination date of
Executive’s employment under any other employee benefit plans and arrangements
maintained by the Company, in accordance with the terms of such plans and
arrangements, except as modified herein (collectively “Accrued Benefits”). Any
Accrued Compensation and Expenses to which the Executive is entitled shall be
paid to the Executive in cash as soon as administratively practicable after the
termination and, in any event, no later than two and one-half (2-1/2) months
after the end of the taxable year of the Executive in which the termination
occurs or at such earlier time as may be required by applicable law. Any Accrued
Benefits to which the Executive is entitled shall be paid to the Executive as
provided in the relevant plans and arrangements.

 

4



--------------------------------------------------------------------------------

5.    Covenants.

(a)    Non-Competition. The Executive agrees that, during employment with the
Company, the Executive shall not engage in any other employment, consulting or
other business activity (whether full-time or part-time) that would create a
conflict of interest with the Company.

(b)    Cooperation and Non-Disparagement. The Executive agrees that, during the
six (6) month period following Executive’s cessation of employment, the
Executive shall cooperate with the Company in every reasonable respect and shall
use the Executive’s best efforts to assist the Company with the transition of
Executive’s duties to the Executive’s successor. The Executive further agrees
that, during this six-month period, the Executive shall not in any way or by any
means disparage the Company, the members of the Company’s Board of Directors or
the Company’s officers and employees.

6.    Definitions.

(a)    “Cause” means: (i) Executive’s conviction for, or guilty plea or plea of
nolo contendere to, a felony, or misdemeanor involving fraud or crime of moral
turpitude; (ii) a willful refusal by Executive to comply with the lawful and
reasonable instructions of the Company, or to otherwise perform Executive’s
duties as lawfully and reasonably determined by the Company, in each case that
is not cured by Executive (if such refusal is of a type that is capable of being
cured) within 30 days of written notice being given to Executive of such
refusal; (iii) any willful act or acts of dishonesty undertaken by Executive and
intended to result in Executive’s (or any other person’s) material gain or
personal enrichment at the expense of the Company or any of its customers,
partners, affiliates, or employees; or (iv) any willful act of gross misconduct
by Executive which is injurious to the Company.

(b)    “Code” means the Internal Revenue Code of 1986, as amended.

(c)    “Change in Control” means the occurrence of any of the following events:
(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
more than fifty percent (50%) of the total voting power represented by the
Company’s then outstanding voting securities; or (ii) the consummation of the
sale or disposition by the Company of all or substantially all of the Company’s
assets; or (iii) the consummation of a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or its parent) at least
fifty percent (50%) of the total voting power represented by the voting
securities of the Company or such surviving entity or its parent outstanding
immediately after such merger or consolidation; provided that such event in
(i) through (iii) (including any series of such events) also qualifies as a
“change in control event” under Code Section 409A.

 

5



--------------------------------------------------------------------------------

(d)    “CIC Qualifying Termination” means a Separation (i) within twelve
(12) months following a Change in Control as a result of (A) the Company or its
successor terminating the Executive’s employment with the Company for any reason
other than Cause or (B) the Executive voluntarily resigning Executive’s
employment with the Company for Good Reason. A termination or resignation due to
the Executive’s death or disability shall not constitute a CIC Qualifying
Termination.

(e)     “Good Reason” means, without the Executive’s consent, (i) a material
reduction in Executive’s then-current base salary (except for a reduction that
is part of a proportional reduction of the base salaries of all Company
executives), bonus opportunity or commissions opportunity; (ii) the offices of
the Company that Executive is required to report to being moved such that
Executive’s usual commuting distance is increased by more than twenty-five
(25) miles; or (iii) [a material and adverse change to Executive’s duties or
responsibilities, or requiring the Executive to report to anyone other than the
Chief Executive Officer of the Company; provided, however, that a resignation by
Executive shall not be considered to be for a “Good Reason” unless (i) Executive
provides written notice to the Company’s Chief Executive Officer (or the Board
of Director’s if the Executive is the actual or acting Chief Executive Officer)
of the occurrence of the event which Executive contends constitutes Good Reason
within ninety (90) days of the date such event occurs, which notice states
Executive’s intention to resign for a “Good Reason” under this Agreement as a
result thereof, (ii) the Company does not effect a cure with respect to such
event within thirty (30) days of receipt of such written notice, and
(iii) Executive thereafter resigns and ceases to perform services as an employee
of the Company within ten (10) days of the expiration of the Company’s cure
period.

(f)    “Qualifying Termination” means a Separation prior to a Change in Control
or more than twelve (12) months following a Change in Control, in each case as a
result of (A) the Company or its successor terminating the Executive’s
employment with the Company for any reason other than Cause or (B) the Executive
voluntarily resigning Executive’s employment with the Company for Good Reason. A
termination or resignation due to the Executive’s death or disability shall not
constitute a Qualifying Termination.

(g)    “Release Conditions” mean the following conditions: (i) Company has
received the Executive’s executed Release in substantially the form attached
hereto as Exhibit A, and (ii) any rescission period applicable to the
Executive’s executed Release has expired without the Executive revoking or
rescinding the Release.

(h)    “Separation” means a “separation from service,” as defined in the
regulations under Section 409A of the Code.

7.    Successors.

(a)    Company’s Successors. The Company shall require any successor (whether
direct or indirect and whether by purchase, lease, merger, consolidation,
liquidation or otherwise) to all or substantially all of the Company’s business
and/or assets, by an agreement in substance and form satisfactory to the
Executive, to assume this Agreement and to agree expressly to perform this
Agreement in the same manner and to the same extent as the Company would be
required to perform it in the absence of a succession. For all purposes under
this Agreement, the term “Company” shall include any successor to the Company’s
business and/or assets or which becomes bound by this Agreement by operation of
law.

 

6



--------------------------------------------------------------------------------

(b)    Executive’s Successors. This Agreement and all rights of the Executive
hereunder shall inure to the benefit of, and be enforceable by, the Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

8.    Golden Parachute Taxes.

(a)    Best After-Tax Result. In the event that any payment or benefit received
or to be received by Executive pursuant to this Agreement or otherwise
(“Payments”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code and (ii) but for this subsection (a), be subject to the
excise tax imposed by Section 4999 of the Code, any successor provisions, or any
comparable federal, state, local or foreign excise tax (“Excise Tax”), then such
Payments shall be either (A) provided in full pursuant to the terms of this
Agreement or any other applicable agreement, or (B) provided as to such lesser
extent which would result in no portion of such Payments being subject to the
Excise Tax (“Reduced Amount”), whichever of the foregoing amounts, taking into
account the applicable federal, state, local and foreign income, employment and
other taxes and the Excise Tax (including, without limitation, any interest or
penalties on such taxes), results in the receipt by Executive, on an after-tax
basis, of the greatest amount of payments and benefits provided for hereunder or
otherwise, notwithstanding that all or some portion of such Payments may be
subject to the Excise Tax. Unless the Company and Executive otherwise agree in
writing, any determination required under this Section shall be made by
independent tax counsel designated by the Company and reasonably acceptable to
Executive (“Independent Tax Counsel”), whose determination shall be conclusive
and binding upon Executive and the Company for all purposes. For purposes of
making the calculations required under this Section, Independent Tax Counsel may
make reasonable assumptions and approximations concerning applicable taxes and
may rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code; provided that Independent Tax Counsel shall
assume that Executive pays all taxes at the highest marginal rate. The Company
and Executive shall furnish to Independent Tax Counsel such information and
documents as Independent Tax Counsel may reasonably request in order to make a
determination under this Section. The Company shall bear all costs that
Independent Tax Counsel may reasonably incur in connection with any calculations
contemplated by this Section. In the event that the above clause (ii)(B) of this
Section 8 applies, then based on the information provided to Executive and the
Company by Independent Tax Counsel, Executive may, in Executive’s sole
discretion and within thirty (30) days of the date on which Executive is
provided with the information prepared by Independent Tax Counsel, determine
which and how much of the Payments (including the accelerated vesting of equity
compensation awards) to be otherwise received by Executive shall be eliminated
or reduced (as long as after such determination the value (as calculated by
Independent Tax Counsel in accordance with the provisions of Sections 280G and
4999 of the Code) of the amounts payable or distributable to Executive equals
the Reduced Amount). If the Internal Revenue Service (the “IRS”) determines that
any Payment is subject to the Excise Tax, then Section 8(b) hereof shall apply,
and the enforcement of Section 8(b) shall be the exclusive remedy to the
Company.

(b)    Adjustments. If, notwithstanding any reduction described in Section 8(a)
hereof (or in the absence of any such reduction), the IRS determines that
Executive is liable for the Excise Tax as a result of the receipt of one or more
Payments, then Executive shall be obligated to surrender or pay back to the
Company, within one-hundred twenty (120) days after a final IRS

 

7



--------------------------------------------------------------------------------

determination, an amount of such payments or benefits equal to the “Repayment
Amount.” The Repayment Amount with respect to such Payments shall be the
smallest such amount, if any, as shall be required to be surrendered or paid to
the Company so that Executive’s net proceeds with respect to such Payments
(after taking into account the payment of the Excise Tax imposed on such
Payments) shall be maximized. Notwithstanding the foregoing, the Repayment
Amount with respect to such Payments shall be zero (0) if a Repayment Amount of
more than zero (0) would not eliminate the Excise Tax imposed on such Payments
or if a Repayment Amount of more than zero would not maximize the net amount
received by Executive from the Payments. If the Excise Tax is not eliminated
pursuant to this Section 8(b), Executive shall pay the Excise Tax.

9.    Miscellaneous Provisions.

(a)    Section 409A. To the extent (i) any payments to which Executive becomes
entitled under this Agreement, or any agreement or plan referenced herein, in
connection with Executive’s termination of employment with the Company
constitute deferred compensation subject to Section 409A of the Code and
(ii) Executive is deemed at the time of such termination of employment to be a
“specified” employee under Section 409A of the Code, then such payment or
payments shall not be made or commence until the earlier of (i) the expiration
of the six (6)-month period measured from the Executive’s Separation; or
(ii) the date of Executive’s death following such Separation; provided, however,
that such deferral shall only be effected to the extent required to avoid
adverse tax treatment to Executive, including (without limitation) the
additional twenty percent (20%) tax for which Executive would otherwise be
liable under Section 409A(a)(1)(B) of the Code in the absence of such deferral.
Upon the expiration of the applicable deferral period, any payments which would
have otherwise been made during that period (whether in a single sum or in
installments) in the absence of this paragraph shall be paid to Executive or
Executive’s beneficiary in one lump sum (without interest). Except as otherwise
expressly provided herein, to the extent any expense reimbursement or the
provision of any in-kind benefit under this Agreement (or otherwise referenced
herein) is determined to be subject to (and not exempt from) Section 409A of the
Code, the amount of any such expenses eligible for reimbursement, or the
provision of any in-kind benefit, in one calendar year shall not affect the
expenses eligible for reimbursement or in kind benefits to be provided in any
other calendar year, in no event shall any expenses be reimbursed after the last
day of the calendar year following the calendar year in which Executive incurred
such expenses, and in no event shall any right to reimbursement or the provision
of any in-kind benefit be subject to liquidation or exchange for another
benefit. To the extent that any provision of this Agreement is ambiguous as to
its exemption or compliance with Section 409A, the provision will be read in
such a manner so that all payments hereunder are exempt from Section 409A to the
maximum permissible extent, and for any payments where such construction is not
tenable, that those payments comply with Section 409A to the maximum permissible
extent. To the extent any payment under this Agreement may be classified as a
“short-term deferral” within the meaning of Section 409A, such payment shall be
deemed a short-term deferral, even if it may also qualify for an exemption from
Section 409A under another provision of Section 409A. Payments pursuant to this
Agreement (or referenced in this Agreement) are intended to constitute separate
payments for purposes of Section 1.409A-2(b)(2) of the regulations under
Section 409A. Notwithstanding anything to the contrary in this Agreement, if the
period of time comprising (x) the time to consider and make effective the
Release and (y) the time after the expiration or cessation of any

 

8



--------------------------------------------------------------------------------

cure period or attempt to cure Good Reason, spans two calendar years, then, any
payments that constitute deferred compensation subject to Section 409A will be
made in the second calendar year.

(b)    Other Arrangements. This Agreement supersedes any and all severance
arrangements, vesting acceleration arrangements, or arrangements regarding a
Change in Control under any agreement, severance and salary continuation
arrangements, programs and plans which were previously offered by the Company to
the Executive, including change in control severance arrangements pursuant to an
employment agreement or offer letter, and Executive hereby waives Executive’s
rights to such other benefits. In no event shall any individual receive cash
severance benefits under both this Agreement and any other vesting acceleration
arrangement, severance pay or salary continuation program, plan or other
arrangement with the Company.

(c)    Dispute Resolution. To ensure rapid and economical resolution of any and
all disputes that might arise in connection with this Agreement, Executive and
the Company agree that any and all disputes, claims, and causes of action, in
law or equity, arising from or relating to this Agreement or its enforcement,
performance, breach, or interpretation, will be resolved solely and exclusively
by final, binding, and confidential arbitration, by a single arbitrator, in
Santa Clara County, and conducted by Judicial Arbitration & Mediation Services,
Inc. (“JAMS”) under its then-existing employment rules and procedures. Nothing
in this section, however, is intended to prevent either party from obtaining
injunctive relief in court to prevent irreparable harm pending the conclusion of
any such arbitration. Each party to an arbitration or litigation hereunder shall
be responsible for the payment of its own attorneys’ fees.

(d)    Notice. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid or deposited with Federal Express
Corporation, with shipping charges prepaid. In the case of the Executive, mailed
notices shall be addressed to the Executive at the home address most recently
communicated to the Company in writing. In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Secretary.

(e)    Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Executive and by an authorized officer of the Company (other
than the Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.

(f)    Withholding Taxes. All payments made under this Agreement shall be
subject to applicable withholding and income taxes.

(g)    Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

 

9



--------------------------------------------------------------------------------

(h)    No Retention Rights. Nothing in this Agreement shall confer upon the
Executive any right to continue in service for any period of specific duration
or interfere with or otherwise restrict in any way the rights of the Company or
any subsidiary of the Company or of the Executive, which rights are hereby
expressly reserved by each, to terminate the Executive’s service at any time and
for any reason, with or without Cause.

(i)    Choice of Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of California
(other than its choice-of-law provisions).

[Signature Page to Severance and Change in Control Agreement Follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written. This Agreement may be signed in two or more counterparts, each of
which shall be deemed an original and all of which together shall constitute one
and the same instrument.

 

EXECUTIVE     ENERGOUS CORPORATION      

 

   

 

[Name]     By:       Title:  

 

11



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE OF ALL CLAIMS AND COVENANT NOT TO SUE

This General Release of All Claims and Covenant Not to Sue (the “ Release”) is
entered into between [Name of Executive] (“Executive”) and Energous Corporation
(the “Company”) (collectively, “the parties”).

WHEREAS, on                     , Executive and the Company entered into a
Severance and Change in Control Agreement with the Company (the “Severance
Agreement,” to which this Release is attached as Exhibit A);

WHEREAS, on                     , Executive’s employment with the Company
terminated (the “Separation Date”);

WHEREAS, this agreement serves as the Release, pursuant to the Severance
Agreement; and

WHEREAS, Executive and the Company desire to mutually, amicably and finally
resolve and compromise all issues and claims surrounding Executive’s employment
and separation from employment with the Company;

NOW THEREFORE, in consideration for the mutual promises and undertakings of the
parties as set forth below, Executive and the Company hereby enter into this
Release.

1.    Acknowledgment of Payment of Wages: By the signature below, Executive
acknowledges that, on the Separation Date, the Company paid Executive for all
wages, salary, bonuses, commissions, reimbursable expenses, accrued but unused
vacation and any similar payments due Executive from the Company as of the
Separation Date. By signing below, Executive acknowledges that the Company does
not owe Executive any other amounts, except as may become payable under the
Severance Agreement and the Release.

2.    Return of Company Property: Executive hereby warrants to the Company that
Executive has returned to the Company all property or data of the Company of any
type whatsoever that has been in Executive’s possession, custody or control.

3.    Consideration: In exchange for Executive’s agreement to this Release and
Executive’s other promises in the Severance Agreement and herein, and pursuant
to the Severance Agreement, the Company agrees to provide Executive with the
consideration set forth in Section 2 or 3 of the Severance Agreement. By signing
below, Executive acknowledges that Executive is receiving the consideration in
exchange for waiving Executive’s rights to claims referred to in this Release.

4.    General Release and Waiver of Claims:

a.    The payments and promises set forth in this Release are in full
satisfaction of all accrued salary, vacation pay, bonus and commission pay,
profit-sharing, stock, stock options, restricted stock units or other ownership
interest in the Company, termination benefits or other compensation to which
Executive may be entitled by virtue of Executive’s employment with the Company
or Executive’s separation from the Company, including pursuant to the

 

12



--------------------------------------------------------------------------------

Severance Agreement. To the fullest extent permitted by law, Executive hereby
releases and waives any other claims Executive may have against the Company and
its owners, agents, officers, shareholders, employees, directors, attorneys,
subscribers, subsidiaries, affiliates, successors and assigns (collectively
“Releasees”), whether known or not known, including, without limitation, claims
under any employment laws, including, but not limited to, claims of unlawful
discharge, breach of contract, breach of the covenant of good faith and fair
dealing, fraud, violation of public policy, defamation, physical injury,
emotional distress, claims for additional compensation or benefits arising out
of Executive’s employment or separation of employment, including pursuant to the
Offer Letter, claims under Title VII of the 1964 Civil Rights Act, as amended,
the California Fair Employment and Housing Act and any other laws and/or
regulations relating to employment or employment discrimination, including,
without limitation, claims based on age or under the Age Discrimination in
Employment Act or Older Workers Benefit Protection Act, and/or claims based on
disability or under the Americans with Disabilities Act.

b.    By signing below, Executive expressly waives any benefits of Section 1542
of the Civil Code of the State of California, which provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

c.    Executive and the Company do not intend to release claims that Executive
may not release as a matter of law, including but not limited to claims for
indemnity under California Labor Code Section 2802, or any claims for
enforcement of this Release. To the fullest extent permitted by law, any dispute
regarding the scope of this general release shall be determined by an arbitrator
under the procedures set forth in the Dispute Resolution section set forth in
the Severance Agreement.

5.    Covenant Not to Sue:

d.    To the fullest extent permitted by law, at no time subsequent to the
execution of this Release will Executive pursue, or cause or knowingly permit
the prosecution, in any state, federal or foreign court, or before any local,
state, federal or foreign administrative agency, or any other tribunal, of any
charge, claim or action of any kind, nature and character whatsoever, known or
unknown, which Executive may now have, have ever had, or may in the future have
against Releasees, which is based in whole or in part on any matter released by
this Release.

e.    Nothing in this paragraph shall prohibit Executive from filing a charge or
complaint with a government agency where, as a matter of law, the parties may
not restrict Executive’s right to file such administrative complaints.
Furthermore, notwithstanding anything to the contrary herein, nothing in this
Release prevents Executive from reporting any violations to the Securities and
Exchange Commission or any other federal or state agency. However, Executive
understands that nothing in this Release limits your ability to file a charge or

 

13



--------------------------------------------------------------------------------

complaint with the Equal Employment Opportunity Commission, the National Labor
Relations Board, the Occupational Safety and Health Administration, the
Securities and Exchange Commission or any other federal, state or local
government agency or commission (“Government Agencies”). Executive further
understands that this Agreement does not limit Executive’s ability to
communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company. This Release does not limit Executive’s right to receive an award for
information provided to any Government Agencies However, Executive understands
and agrees that, by entering into this Release, Executive is releasing any and
all individual claims for relief, and that any and all subsequent disputes
between Executive and the Company shall be resolved through arbitration as
provided in the Severance Agreement.

f.    Nothing in this paragraph shall prohibit or impair Executive or the
Company from complying with all applicable laws, nor shall this Release be
construed to obligate either party to commit (or aid or abet in the commission
of) any unlawful act.

6.    Review of Release: Executive understands that Executive may take up to
twenty-one (21) days to consider this Release and, by signing below, affirms
that Executive was advised to consult with an attorney prior to signing this
Release. Executive also understands that Executive may revoke this Release
within seven (7) days of signing this document and that the consideration to be
provided to Executive pursuant to Paragraph 2 or 3 of the Severance Agreement
will be provided only at the end of that seven (7) day revocation period.

7.    Effective Date: This Release is effective on the eighth (8th) day after
Executive signs it, provided Executive has not revoked it as of that time.

[Remainder of page intentionally left blank.]

 

14



--------------------------------------------------------------------------------

8.    Other Terms of Severance Agreement Incorporated Herein: All other terms of
the Severance Agreement to the extent not inconsistent with the terms of this
Release are hereby incorporated in this Release as though fully stated herein
and apply with equal force to this Release, including, without limitation, the
provisions on Non-Competition, Cooperation and Non-Disparagement, Section 409A,
Dispute Resolution and Choice of Law.

 

Dated:    

 

    Name:       Title:       For the Company Dated:    

 

    Name:   [Name of Executive]

 

15